NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                  Argued October 31, 2017
                                 Decided February 12, 2018



                                            Before

                             DIANE P. WOOD, Chief Judge

                             FRANK H. EASTERBROOK, Circuit Judge

                             DIANE S. SYKES, Circuit Judge



No. 17-1445                                                    Appeal from the United
                                                               States District Court for the
HAILE ABEBE,                                                   Southern District of Indiana,
      Plaintiff-Appellant,
                                                               Indianapolis Division.
              v.
                                                               No. 1:15-cv-00206-JMS-DKL
THERMO FISHER SCIENTIFIC, INC.,                                Jane E. Magnus-Stinson, Chief
     Defendant-Appellee.                                       Judge.


                                             Order

    Haile Abebe worked for Eli Lilly & Co. for 15 years as a scientist. When Lilly con-
tracted with Thermo Fisher Scientific to handle the logistics for drugs’ clinical trials, he
became an employee of Thermo Fisher. After he had been there for about five years, do-
ing the same tasks as at Lilly, his original employer took the logistics work back. Ther-
mo Fisher sent layoff notices to all employees in the logistics group, offering severance
pay plus a retention bonus for staying as long as Thermo Fisher continued doing the
work. Thermo Fisher asked, in exchange, for a release of any legal claims. Abebe reject-
ed the offer and contends in this suit that he suffered discrimination and retaliation
while in Thermo Fisher’s employ.
No. 17-1445                                                                          Page 2

    Abebe, who is black, is of Ethiopian ancestry. He contends that Thermo Fisher held
these attributes against him when he applied for other positions within that firm. He
also maintains that Thermo Fisher retaliated when he complained and sued about the
denial of his intra-firm job applications. The district court concluded that some of Abe-
be’s claims are time-barred and that the rest fail on the merits. 2017 U.S. Dist. LEXIS
12925 (S.D. Ind. Jan. 31, 2017). The court granted summary judgment to Thermo Fisher.

   The district court wrote a thorough opinion, and we affirm largely for the reasons
the judge gave. We briefly discuss two of Abebe’s appellate arguments. The rest are
well handled in the district court’s opinion and need not be discussed further.

     Abebe’s lead argument is that the district court erred by refusing to consider any ev-
idence that had been omitted from the complaint. That would indeed be a mistake—but
it is not one the district judge committed. Complaints plead claims, not facts. But claims
are all the district court sought in the complaint. Under National Railroad Passenger Corp.
v. Morgan, 536 U.S. 101 (2002), each failure to promote, and each retaliatory act, is a sep-
arate claim with its own period of limitations. The district judge used the complaint to
determine what claims Abebe was, and was not, advancing. Then she considered all ev-
idence in the record bearing on each of the claims in the complaint. That’s entirely
proper.

   Abebe’s argument that Thermo Fisher retaliated against him because he complained
about discrimination is undeveloped. His appellate brief contains multiple paragraphs
along the lines of:

     The retaliation included Thermo Fisher not selecting Abebe for the promotion
     in January 2012 but telling him that they [sic] would have more opportunities
     in the future.

Listing everything that Abebe deems adverse to his interests does not begin to show re-
taliation. A plaintiff must produce evidence supporting an inference that his complaints
caused the adverse actions. The district judge stated that Abebe had not produced any
basis for a finding of causation; we agree with that conclusion.

    Far from trying to make life miserable for Abebe, Thermo Fisher paid him a substan-
tial retention bonus in 2014 to persuade him to keep working until Lilly reabsorbed the
group in which Abebe worked. Abebe uses the 2014 bonus as the basis of an argument
that in March 2015, when the work was about to return to Lilly, Thermo Fisher violated
federal law by requiring him to sign a release as a condition of receiving severance pay
No. 17-1445                                                                        Page 3

plus another retention bonus. Abebe had filed a discrimination suit in February 2015, so
the demand for a release must have been retaliatory, he asserts.

   Abebe offers no evidence of causation other than the temporal sequence, but post hoc
ergo propter hoc is not a reliable means of showing causation. Asking for a release in ex-
change for benefits at the end of employment is a standard business practice; Abebe has
not tried to show that Thermo Fisher adopted this practice only after he filed suit.

    Thermo Fisher made the same cash-for-release offer to every member of the logistics
group. Instead of contending that he was treated differently from other employees who
had not complained about discrimination, Abebe maintains that the retaliation lay in
treating him the same as his fellow workers. He was the only one who had filed a suit,
Abebe observes, and he insists that Thermo Fisher had to exempt him from a require-
ment applied to everyone else. But he does not cite any decision holding that the statu-
tory anti-retaliation rule condemns an employer’s decision to treat all workers alike.
Signing a release may have been more costly for Abebe than other workers, but to show
a violation of the law he needed to establish disparate treatment, not just disparate im-
pact. The disparate-impact doctrine of 42 U.S.C. §2000e–2(k) and Albemarle Paper Co. v.
Moody, 422 U.S. 405 (1975), deals with employment practices such as tests, and then on-
ly if the requirement is not “job related” (§2000e–2(k)(1)(A)(i)); it is not a means by
which particular employees can claim immunity from generally applicable require-
ments whose business justification is easy to see.

                                                                                AFFIRMED